PER CURIAM.
Appellants challenge an order of the judge of compensation claims (JCC) awarding the claimant, Michael Jackson, permanent total disability (PTD) and attendant care benefits. We affirm the award of PTD benefits without further discussion. The JCC erred, however, in awarding past attendant care benefits for a six-week period in May and June 1995, when Jackson received no attendant care services. See, e.g., Ramada Inn South Airport v. Lamoureux, 578 So.2d 48, 49 (Fla. 1st DCA 1991) (“[I]t is improper to order payment for past attendant care based solely upon the claimant’s need for care, and without regard to the services actually performed.”). Accordingly, we reverse that portion of the attendant care award. We affirm the remaining portion of the attendant care award, but remand the case to JCC to make findings of fact regarding the rate at which such care should be paid. Finally, appellee concedes that the JCC erred in awarding penalties and interest on past attendant care bene*563fits; therefore, we reverse that award as well. See Williams v. Amax Chemical Corp., 543 So.2d 277, 279-80 (Fla. 1st DCA 1989).
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
JOANOS, ALLEN and KAHN, JJ., CONCUR.